Exhibit 10.19.7

2011 DECLARATION OF AMENDMENT TO

OLD DOMINION FREIGHT LINE, INC. PHANTOM STOCK PLAN

THIS 2011 DECLARATION OF AMENDMENT, is made effective as of the 17th day of May,
2011, by Old Dominion Freight Line, Inc. (the “Company”), to the Company’s
Phantom Stock Plan, as amended and restated effective January 1, 2009 and as
further amended effective May 18, 2009 (the “Plan”).

R E C I T A L S:

WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
Section 5.4 of the Plan to give the Administrator (as defined in the Plan)
discretion to modify the schedule for vesting (but not distribution) of phantom
stock awards in appropriate circumstances; and

WHEREAS, the Company desires to evidence such amendment by this Declaration of
Amendment.

NOW, THEREFORE, IT IS DECLARED that upon approval of this Declaration of
Amendment by the Board of Directors on May 17, 2011, the Plan shall be and
hereby is amended as follows:

1. Amendment to Section 5.4. Section 5.4 (“Vesting”) of the Plan is hereby
amended by deleting in its entirety Section 5.4 of the Plan in its current form
and substituting therefor the following:

5.4. Vesting. Unless the Administrator determines otherwise, the following
provisions shall apply: Each Award shall vest on the earlier to occur of the
following:

(i) the date of a Change of Control;

(ii) the fifth anniversary of the Grant Date of such Award, provided that the
Participant is employed by the Company on such date;

(iii) the date of the Participant’s death while employed by the Company;

(iv) the date of the Participant’s Total Disability; or

(v) the date the Participant attains age 65 while employed by the Company.

Except as otherwise determined by the Administrator, any Award which is not
vested upon the date of a Participant’s termination of employment with the
Company shall be forfeited, and no payment shall be made thereon.
Notwithstanding the foregoing, if a Participant’s employment is terminated
before attaining age 55 for any reason other than death or Total Disability, or
at any time For Cause, the Participant shall forfeit all Awards (both vested and
unvested) outstanding as of the date of such termination of employment and no
payments shall be made thereon. If the Participant engages in a Competitive
Activity, he shall forfeit the right to receive payments with respect to an
Award as provided in Section 6.4. Notwithstanding the preceding provisions of
Section 5.4, the Administrator shall have authority to modify and/or accelerate
the vesting of Awards (but not to accelerate or modify the distribution of
benefits related to Awards, unless otherwise permitted under Code Section 409A).
The determination whether to modify and/or accelerate vesting of an Award shall
be made in the Administrator’s sole discretion, and, if the Administrator elects
to modify and/or accelerate the vesting of an Award with respect to a
Participant, neither the Participant nor any other Participant shall have any
right to accelerated or modified vesting with respect to any other Award.

2. Continued Effect. Except as set forth herein, the Plan shall be unchanged and
shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Declaration of Amendment is executed on behalf of Old
Dominion Freight Line, Inc. effective as of the day and year first above
written.

 

OLD DOMINION FREIGHT LINE, INC.

BY:

  /s/ David S. Congdon  

David S. Congdon

President and Chief Executive Officer

 

ATTEST:

/s/ Joel B. McCarty, Jr.

Joel B. McCarty, Jr.

Secretary

[Corporate Seal]

 

 

 